Exhibit 10.31

 

RESTRICTED STOCK UNIT AGREEMENT

for

Non-Employee Directors

 

RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated as of the Grant Date,
by and between the Grantee identified on Annex A hereto and Hexcel Corporation
(the "Company").

 

W I T N E S S E T H:

 

WHEREAS, the Company has adopted the Hexcel Corporation 2013 Incentive Stock
Plan (the "Plan"); and

 

WHEREAS, the Board of Directors of the Company (the "Board") has determined that
it is desirable and in the best interests of the Company to grant to the Grantee
restricted stock units (“RSUs”) as an incentive for the Grantee to advance the
interests of the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.Notice of Grant; Incorporation of Plan.  Pursuant to the Plan and subject to
the terms and conditions set forth herein and therein, the Company hereby grants
to the Grantee the number of RSUs indicated on the Notice of Grant attached
hereto as Annex A, which Notice of Grant is incorporated by reference
herein.  Unless otherwise provided herein, capitalized terms used herein and set
forth in such Notice of Grant shall have the meanings ascribed to them in the
Notice of Grant and capitalized terms used herein and set forth in the Plan
shall have the meanings ascribed to them in the Plan. The Plan is incorporated
by reference and made a part of this Agreement, and this Agreement shall be
subject to the terms of the Plan, as the Plan may be amended from time to time,
and in the event of any conflict between the terms of the Plan and this
Agreement, the terms of the Plan govern. The RSUs granted herein constitute an
Award within the meaning of the Plan.  By accepting the Agreement, the Grantee
agrees to be bound by the terms of the Plan and this Agreement and further
agrees that all the decisions and determinations of the Board shall be final and
binding.

 

2.Terms of Restricted Stock Units.  The grant of RSUs provided in Section 1
hereof shall be subject to the following terms, conditions and restrictions:

 

(a)No Ownership. Each RSU shall convert into one share of the Company’s common
stock, $.01 par value per share (the “Common Stock”). The Grantee shall not
possess any incidents of ownership (including, without limitation, dividend and
voting rights) in shares of the Common Stock in respect of the RSUs until such
RSUs have vested and been distributed to the Grantee in the form of shares of
Common Stock.  

 

(b)Dividend Equivalents.  Should any dividends be declared and paid with respect
to the shares of Common Stock during the period the RSUs are outstanding (i.e.,
shares of Common Stock issuable under the RSUs are not issued and outstanding
for purposes of entitlement to the dividend), the Company shall credit to a
dividend equivalent bookkeeping account (the “Dividend Equivalent Account”) the
value of the dividends that would have been paid if the outstanding RSUs at the

 

--------------------------------------------------------------------------------

 

time of the declaration of the dividend were outstanding shares of Common
Stock.  At the same time that the corresponding RSUs are converted to shares of
Common Stock and distributed to the Grantee as set forth in the earliest of
Section 2(c), (d) or (e) below, the Company shall pay to the Grantee a lump sum
cash payment equal to the value of the dividends credited to the Grantee’s
Dividend Equivalent Account that correspond to such RSUs; provided, however,
that any dividends that were credited to the Grantee’s Dividend Equivalent
Account that are attributable to RSUs that have been forfeited as provided in
this Agreement shall be forfeited and not payable to the Grantee.  No interest
shall accrue on any dividend equivalents credited to the Grantee’s Dividend
Equivalent Account.

 

(b)Transfer of RSUs.  The RSUs may not be sold, assigned, transferred, pledged,
hypothecated or otherwise disposed of, except by will or the laws of descent and
distribution. Any attempt to transfer RSUs in contravention of this Section is
void ab initio.  RSUs shall not be subject to execution, attachment or other
process.

 

(c)Vesting and Conversion of Restricted Units. Subject to Sections 2(d) and
2(e), the Restricted Units shall vest daily in proportion to the time elapsed
between the Grant Date and the first anniversary of the Grant Date (the
“Specified Date”), and shall be converted into an equivalent number of shares of
Common Stock that will be immediately distributed to the Grantee within 30 days
following (x) the Specified Date or (y) if properly and timely elected by the
Grantee in accordance with the terms and conditions determined by the Committee
from time to time, the date of the Grantee’s separation from service with the
Company.

 

(d)Separation from Service.  

 

 

(i)

If the Grantee separates from service with the Company prior to the Specified
Date for any reason other than death, disability, Discontinued Service (as
defined below) or Cause, then (A) all Restricted Units that have vested on or
prior to the date the Grantee separated from service with the Company shall be
converted into an equivalent number of shares of Common Stock and distributed to
the Grantee within 30 days of the date of such separation from service, and (B)
the Grantee shall forfeit all Restricted Units which have not yet become vested
as of the date the Grantee separated from service with the Company.

 

 

(ii)

If the Grantee separates from service with the Company (A)  because of the
Grantee’s death or disability or, (B) because Grantee does not become a member
of the Board of Directors of Woodward, Inc. (“Woodward”) immediately following
the Effective Time (as defined in the AGREEMENT AND PLAN OF MERGER, dated as of
January 12, 2020, by and among the Company, Woodward, and Genesis Merger Sub,
Inc.) (“Discontinued Service”), all Restricted Units shall vest, be converted
into an equivalent number of shares of Common Stock and be distributed to the
Grantee within 30 days of the date of such separation from service.

 

 

--------------------------------------------------------------------------------

 

 

(iii)

In the event the Grantee separates from service with the Company for Cause, then
the Grantee shall forfeit all Restricted Units, whether or not vested.

 

 

(iv)

“Separation from service” (and variations thereof) shall, for all purposes of
this Agreement, have the meaning given in Section 1.409A-1(h) of the Treasury
Regulations (or any successor provision).

 

(e)Specified Employee.  Notwithstanding anything in Sections 2(c) or 2(d) to the
contrary, if after the Date of Grant the Grantee subsequently becomes an
employee of the Company and is a “specified employee” within the meaning of
Treasury Regulation 1.409A-1(i) as of the date of his or her separation from
service with the Company, then no Restricted Units convertible on account of the
Grantee’s separation from service shall be converted into shares of Common Stock
or distributed to the Grantee until the earlier of (i) the date which is six
months after the date of the Grantee’s separation from service and (ii) the date
of the Grantee’s death.

 

3.Taxes.  The Grantee shall pay to the Company promptly upon request any taxes
the Company reasonably determines it is required to withhold under applicable
tax laws with respect to the RSUs.  Such payment shall be made as provided in
Section VIII(f) of the Plan.

 

4.No Right to Continued Service as Director.  Nothing contained herein shall be
deemed to confer upon the Grantee any right to continue to serve as a member of
the Board.

 

5.Miscellaneous

 

 

(a)

Governing Law/Jurisdiction/Resolution of Disputes.  This Agreement shall be
governed by and construed according to the laws of the State of Delaware, USA
without regard to the conflicts of laws provisions thereof. Any disputes arising
under or in connection with this Agreement shall be resolved by binding
arbitration before a single arbitrator, to be held in the state of Connecticut,
USA in accordance with the commercial rules and procedures of the American
Arbitration Association. Judgment upon the award rendered by the arbitrator
shall be final and subject to appeal only to the extent permitted by law. Each
party shall bear such party's own expenses incurred in connection with any
arbitration; provided, however, that the cost of the arbitration, including
without limitation, reasonable attorneys' fees of the Grantee, shall be borne by
the Company in the event the Grantee is the prevailing party in the arbitration.
Anything to the contrary notwithstanding, each party hereto has the right to
proceed with a court action for injunctive relief or relief from violations of
law not within the jurisdiction of an arbitrator.  If any costs of the
arbitration borne by the Company in accordance herewith would constitute
compensation to the Grantee for United States federal income tax purposes, then
the amount of any such costs reimbursed to the Grantee in one taxable year shall
not affect the amount of such costs reimbursable to the Grantee in any other
taxable year, the Grantee’s right to reimbursement of any such costs shall not
be subject to liquidation or exchange for any other benefit, and the
reimbursement of any such costs incurred by the Grantee shall be made as soon as

 

--------------------------------------------------------------------------------

 

 

administratively practicable, but in any event within ten (10) days, after the
date the Grantee is determined to be the prevailing party in the
arbitration.  The Grantee shall be responsible for submitting claims for
reimbursement in a timely manner to enable payment within the timeframe provided
herein.

 

 

(b)

Notices.  Any notice required or permitted under this Agreement shall be deemed
given when delivered personally, or when mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed, as
appropriate, to the Grantee at the last address specified in Grantee's records
with the Company, or such other address as the Grantee may designate in writing
to the Company, or to the Company, Attention:  Corporate Secretary, or such
other address as the Company may designate in writing to the Grantee.

 

 

(c)

Failure to Enforce Not a Waiver.  The failure of either party hereto to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

 

 

(d)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be an original but all of which together shall represent one and
the same agreement.

 

 

(e)

Modifications; Entire Agreement; Headings.  Subject to Section 6(b), any
amendment to this Agreement must be in writing and, in the case of any amendment
that adversely affects the Grantee’s rights hereunder, such writing must be
executed by the Grantee.  This Agreement and the Plan contain the entire
agreement between the parties relating to the subject matter hereof.  This
Agreement inures to the benefit of, and is binding upon, the Company and its
successors-in-interest and its assigns, and the Grantee, the Grantee’s heirs,
executors, administrators and legal representatives.  The section headings
herein are intended for reference only and shall not affect the interpretation
hereof.

 

 

(f)

Severability.  The provisions of this Agreement are severable and if any one or
more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

 

6.Section 409A.

 

 

(a)

It is intended that this Agreement comply in all respects with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended and the
applicable Treasury Regulations and other generally applicable guidance issued
thereunder (collectively, the “Applicable Regulations”), and this Agreement
shall be interpreted for all purposes in accordance with this intent.

 

 

(b)

Notwithstanding any term or provision of this Agreement (including any term or
provision of the Plan incorporated herein by reference), the parties hereto
agree that, from time to time, the Company may, without prior notice to or
consent of the Grantee, amend this Agreement to the extent determined by the
Company, in the exercise of its discretion in good faith, to be necessary or

 

--------------------------------------------------------------------------------

 

 

advisable to prevent the premature inclusion in the Grantee’s gross income
pursuant to the Applicable Regulations of any compensation intended to be
deferred hereunder. The Company shall notify the Grantee as soon as reasonably
practicable of any such amendment affecting the Grantee.

 

 

(c)

In the event that the amounts payable under this Agreement are subject to any
taxes, penalties or interest under the Applicable Regulations, the Grantee shall
be solely liable for the payment of any such taxes, penalties or interest.
Although the Company intends to administer the Plan and this Agreement to
prevent adverse taxation under the Applicable Regulations, the Company does not
represent nor warrant that the Plan or this Agreement complies with any
provision of federal, state, local or other tax law.

 

 

(d)

Except as otherwise specifically provided herein, the time for distribution of
the RSUs as provided in Section 2 shall not be accelerated or delayed for any
reason, unless to the extent necessary to comply with or permitted under the
Applicable Regulations.  Further, for the avoidance of doubt, unless an election
is made in accordance with the Applicable Regulations, the Grantee shall not
have the right to designate the taxable year in which the RSUs shall convert
into an equivalent number of shares of Common Stock and be delivered to the
Grantee.

 

7.Definitions.         For purposes of this Agreement:  

 

 

(I)

A director will be deemed to separate from service with the Company for “Cause”
if such separation is due to his fraud, dishonesty or intentional
misrepresentation in connection with his duties as a Director or his
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any Subsidiary.




 

--------------------------------------------------------------------------------

 

 

Annex A

 

NOTICE OF GRANT

RESTRICTED STOCK UNIT AGREEMENT

HEXCEL CORPORATION 2013 INCENTIVE STOCK PLAN

 

The following member of the Board of Directors of Hexcel Corporation, a Delaware
corporation, has been granted Restricted Stock Units in accordance with the
terms of this Notice of Grant and the Restricted Stock Unit Agreement to which
this Notice of Grant is attached.

 

The terms below shall have the meanings ascribed to them below when used in the
Restricted Stock Unit Agreement.

 

 

 

Grantee

 

 

 

 

 

Grant Date

 

 

 

 

 

Aggregate Number of RSUs

 

Granted

 

 

 

 

IN WITNESS WHEREOF, the parties hereby agree to the terms of this Notice of
Grant and the Restricted Stock Unit Agreement to which this Notice of Grant is
attached and execute this Notice of Grant and Restricted Stock Unit Agreement as
of the Grant Date.

 

 

 

HEXCEL CORPORATION

Grantee

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Gail E. Lehman

 

 

Executive Vice President and Secretary

 

 